Citation Nr: 1146341	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral foot disorder, claimed as secondary to service-connected right ankle disability.  .

2. Entitlement to service connection for a psychiatric disorder, claimed as secondary to service-connected right ankle disability.  

3. Entitlement to a rating in excess of 30 percent for residuals of a right ankle fracture, to include a scar and degenerative changes.

4. Entitlement to a rating in excess of 20 percent for myofascial lumbar pain.

5. Entitlement to a rating in excess of 10 percent for a right knee disorder. 

6. Entitlement to a rating in excess of 10 percent for left knee disorder.

7. Entitlement to a rating in excess of 10 percent for neurological disability of the right lower extremity.

8. Entitlement to an effective date prior July 11, 2007 for the award of service connection for neurological disability of the right lower extremity.

9. Entitlement to VA financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 8, 1972 to June 30, 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from the following decisions by the Waco, Texas, VARO: (1) a July 2006 rating decision which implemented a June 2006 Board decision which granted service connection for lumbar spine and right knee disabilities and assigned 20 and 10 percent ratings, respectively, for the disabilities, and also increased the rating for the right ankle disability to 30 percent; (2) a February 2007 rating decision which granted service connection for a left knee disorder, rated 10 percent and denied entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only; and (3) a July 2008 rating decision which denied service connection for anxiety, a bilateral foot disorder, and foot drop, and granted service connection for right lower extremity radiculopathy, rated 10 percent.  

The Board has subsumed the issue seeking service connection for right foot drop into the issue seeking a higher rating for radiculopathy of the right lower extremity [Because foot-drop is not a separate disability entity from radiculopathy, but, if present, would merely reflect a higher level of severity of the disability.  See 38 C.F.R. § 4.124a, diagnostic code 8520.]   Assigning separate ratings for the disabilities would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14. If the presence of foot-drop is established, such pathology would be rated under Codes 8520 (under which the radiculopathy is currently rated).   

The Veteran also initiated an appeal in the matter of service connection for a chronic pain disorder; he withdrew his appeal in this matter in a February 2011 written statement.  He had also initiated an appeal seeking earlier effective dates for the initial ratings assigned for his low back and right knee disabilities and for the 30 percent rating for his right ankle disorder.  A February 2007 rating decision granted the earlier effective dates sought, and the matters of the earlier effective dates for the ratings for the low back, right knee, and right ankle disorder are no longer on appeal, and will not be addressed herein.

Finally, in a January 2009 written statement the Veteran argues that he is entitled to an earlier effective date for the award of service connection for right lower extremity radiculopathy.  This communication is reasonably interpreted as a timely notice of disagreement (NOD) with the July 2008 rating decision establishing the effective date of July 19, 2007.  The RO has not yet issued a statement of the case (SOC) in the matter..

The issues of service connection for a psychiatric disorder; regarding the ratings for right lower extremity neurological disability; right ankle disability; lumbar spine disability; left knee disability; and right knee disability; the effective date of award of service connection for right lower extremity neurological disability; and financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's bilateral foot disorder is either directly related to injury or incident in service or that it was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection for a bilateral foot disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice requirements in this matter were satisfied by a December 2007 letter which informed the Veteran of what evidence is necessary to substantiate a claim for service connection, including on a secondary basis.  It informed him that he must show evidence of the claimed physical condition and a relationship between the claimed condition and service or a service-connected condition.  VA's notice requirements in this matter are met.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained VA outpatient treatment records.  While the Veteran reported that there were outstanding VA treatment records with respect to his low back and knee claims, he has not indicated that any relevant VA treatment records remain outstanding with respect to the bilateral foot claim.  He was afforded a VA examination in connection with this claim.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination report is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For the foregoing reasons, the Board concludes that VA's duty to assist in this matter is also met.  No further assistance to the Veteran with the development of evidence in this matter is required.

II. Factual Background, Legal Criteria, and Analysis

In his July 2007 claim, the Veteran stated that he developed bilateral flatfoot as a result of his service-connected right ankle disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service and still has such condition.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs show that prior to service he fractured his right ankle and was treated with open reduction, pin placement, and subsequent removal of pins.  This history was noted at his entry into service; however, he was found fit for duty.  A June 8, 1972 STR notes that an examination revealed no defects.  Within a few days following his entry on active duty he began to seek treatment for right ankle pain.  X-rays revealed a loose body in the tibial-fibular joint.  Post-traumatic arthritis was diagnosed, and discharge from service was recommended.  The available STRs do not show any complaint, treatment or diagnosis of a foot disorder.

Postservice treatment records include reports of 1979 and 1997 VA examinations which do not show any complaint, treatment or diagnosis of a foot disorder.  A January 1998 VA X-ray report notes complaints of painful flat feet and concludes that the Veteran had "possible rather limited changes" that "should be viewed in context of clinical findings."  He reported right foot pain in January 2000.  In 2007 he reported pain in his feet.  May 15, 2007 X-rays of the left foot found minor degenerative changes affecting the first MTP joint and mild to moderate spurring arising from the posterior plantar cortex and posterior process of the os calcis.  May 22, 2007 X-rays of the left foot showed no evidence of fracture with slight periosteal reaction along the shaft of the fourth metatarsal, small posterior and plantar calcaneal spurs, and minor hallux valgus.  

In July 2007 the Veteran reported that the pain in his feet was a 9 (on a scale of 10).  A July 2007 foot screen noted [there were] no open lesions, no foot ulcer or abnormal shape to the foot, sensation [intact] in all aspects of the feet, and pulses present in both feet with the exception of the right dorsalis pedis.

On June 2008 VA feet examination it was noted that the Veteran reported bilateral sharp foot pain at rest, when standing or walking.  He reported no weakness, swelling, or fatigability.  He took etodocal 400 mg three times a day with partial relief of symptoms.  He did not use corrective shoes, inserts, braces, or assistive devices.  He reported he took a number of days off from work due to his feet.  It was noted that he had no surgery or injury to either foot, and that neoplasm was not an issue.  Physical examination revealed tenderness over the medial longitudinal arches bilaterally and over the calcanei bilaterally.  He had no ulcerations, edema, callosities, instability or abnormal wear pattern of his shoes.  There was no evidence of pes planus while either nonweight-bearing or weight-bearing inspection of the feet.  The diagnosis was plantar fasciitis with no evidence of pes planus, bilaterally.  The examiner concluded:  

I am asked to render an opinion as to whether his right ankle problems resulted in his pes planus.  The answer is "no."  He has no pes planus.  He has plantar fasciitis.  There is nothing in the orthopedic literature that suggests any type of ankle condition would result in plantar fasciitis which is the result of traction from the plantar fascia on the insertion of the medial canthus of the calcaneus.  There is nothing ankle-wise that would cause this condition.

There is no competent evidence showing that the Veteran's current bilateral foot disability (plantar fasciitis with degenerative changes) was incurred in, or is directly causally related to, his service.  His STRs do not show any complaints, treatment or findings pertaining to a foot disorder.  Consequently, service connection for a bilateral foot disorder on the basis that it became manifest in service and has persisted since is not warranted.  

The Veteran is first shown to have had foot complaints in 1998, over 25 years after his separation from service.  Such a lengthy time interval between service and the initial postservice manifestation of a disability for which service connection is sought is, of itself,  a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).   There is no medical opinion in the record that relates the Veteran's bilateral foot disabilities directly to his service.  Notably, he does not contend that he incurred his bilateral foot disorder during his active service.  Consequently, service connection for a bilateral foot disability on the basis that such disability is directly related to the Veteran's service (was incurred or aggravated therein) is not warranted.  .  

The Veteran's theory of entitlement in this matter is essentially one of secondary service connection, i.e., that he claims that his bilateral foot disability is due to his service-connected right ankle disability.  As is stated above, to establish secondary service connection, three elements must be shown: a current disability, a service-connected disability, and a nexus between the two.  See 38 C.F.R. § 3.310(a).

The Veteran has had plantar fasciitis diagnosed (see June 2008 VA examination report) and X-rays have shown degenerative changes (arthritis) in his feet.  Furthermore, service connection has been established for a right ankle disability, a lumbar spine disability, a right lower extremity neurological disability, and bilateral knee disabilities.  Therefore, the first two elements of a successful secondary service claim are satisfied.  However, the competent and probative medical evidence does not show that the Veteran's plantar fasciitis is proximately due to or the result of (was caused or aggravated by) one (or more) of the Veteran's service-connected disabilities, including the right ankle disorder. 

The June 2008 VA examiner opined that the Veteran's bilateral plantar fasciitis is unrelated to his right ankle disability.  The examiner explained that there is no medical literature that supports the proposed theory of entitlement, (i.e., that any ankle condition would result in plantar fasciitis).  The examiner explained what causes such disability (i.e., traction from plantar fascia on the insertion of the medial canthus of the calcaneus).  The examiner also explained that the Veteran does not have one of his alleged foot disabilities, pes planus, noting that it was not found on either weight-bearing or nonweight-bearing inspection.  There is no contrary medical opinion of record suggesting that the Veteran's has pes planus or that he has any foot disorder, including plantar fasciitis, that is related to his service- connected right ankle disability.  Notably. the evidence does not show or suggest, and the Veteran does not contend, that his current foot disability was aggravated by any other service connected disability, i.e., his lumbar spine disability, right lower extremity neurological disability, and/or bilateral knee disabilities.  
The Board has weighed the Veteran's statements as to foot symptomatology and finds his current recollections and statements made in connection with his claim for VA compensation benefits to be of lesser probative value than medical findings during service and shortly afterward, and the absence of complaints or treatment of pes planus, plantar fasciitis, hallux valgus, calcaneal spurring or minor degenerative joint disease of the first MTP joint for decades after service.  The Board finds that the evidence of the passage of so many post-service years before documentation of plantar fasciitis, hallux valgus, and osteoarthritis along with the lack of complaints or treatment of foot disabilities from 1972 to 1998 (despite treatment for several other conditions, including right ankle disability) weighs against s assertions that he has foot disability due to his service-connected right ankle disorder.  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires medical expertise.  Lay statements may be competent evidence to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, his demonstrated foot disabilities are not of the type that can be diagnosed by a layperson, as is clearly evidenced by his assertion that he has pes planus (which is contradicted by the 2008 VA examiner's conclusion, based on clinical inspection both in weight-bearing and nonweight-bearing, that the Veteran does not have pes planus, but instead has plantar fasciitis).  This situation is distinguishable from Falzone v. Brown, 8 Vet. App. 398, 406 (1995), wherein the Court held that pes planus is a type of condition that lends itself to observation by a lay witness (because the claimant's conclusory belief that he has pes planus is outweighed in probative value by clinical studies that have shown he does not).  Notably, plantar fasciitis is not visually observable, and incapable of lay observation.  The fact that plantar fasciitis and arthritis are not visually observable is clear from the 2008 examiner's description of plantar fasciitis with reference to internal structures of the foot:  "the result of traction from the plantar fascia on the insertion of the medial canthus of the calcaneus" and that X-rays are required for a clear diagnosis of arthritis.  The Veteran is not competent to determine the etiology of fasciitis or his other demonstrated foot disorders.  The determination of the etiology of an insidious foot disorder requires specialized training.   

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is also against the secondary service connection theory proposed.   Accordingly, the benefit-of-the-doubt rule is not for application (See Gilbert, 1 Vet. App. at 55); the appeal must be denied.


ORDER

Service connection for a bilateral foot disorder, including as secondary to a service-connected disability, is denied.


REMAND

An April 2011 record in the Veteran's file noted that he had alleged a job-related injury and filed a claim with VA's Office of Workers' Compensation (OWCP)(the Veteran is a VA employee).  The April 2011 record indicates that the OWCP claim involves right ankle and left leg disorders.  The OWCP file is pertinent evidence and must should be secured for the record prior to adjudication of the claims for increased ratings for the right ankle and left knee, and entitlement to financial assistance in the purchase of automobile and adaptive equipment/or adaptive (because the criteria for the benefit include loss of use of a foot).  The Board notes that the Veteran's co-operation (by providing releases) will be needed to secure these records.  He is advised that a governing regulation provides that where evidence (to include releases for evidence) requested by VA in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a). 

In a written statement in June 2009, the Veteran asserted that "VA has failed to review or request copies of copious medical records that are available through the electronic records system which would have presented a more concise picture of the low back condition . . . ."  He also alluded to the fact that there were additional VA records outstanding which support his left and right knee claims.  The last time VA treatment records were associated with the files was in July 2008.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Additional VA examinations to secure medical guidance in these matters are also necessary.  With respect to the right ankle and left knee claims, a medical opinion should be obtained which distinguishes, to the extent possible, manifestations of the Veteran's service-connected disabilities, from manifestations of disability due to any intercurrent work-related injuries.  

With respect to the neurological disability of the right lower extremity, there is conflicting evidence as to whether the Veteran has right foot drop, and, if so, whether it is related to his service-connected low back or right ankle disability(ies), or is due to some other factor(s).  Notably, December 2003 and September 2006 VA neurology notes indicate that the Veteran damaged his right peroneal nerve when in an injury prior to service.  Accordingly, further examination is necessary.

With respect to the psychiatric disability claim, the June 2008 VA mental disorders examination diagnosed (1) a pain disorder associated with both psychological factors and a general medical condition and (2) adjustment disorder with mixed anxiety and depressed mood secondary to personality factors associated with somatocizing defense mechanisms and coping style.  The examiner opined that the diagnosed mental disorders "are not consequences of his brief military experience."  However, despite noting that the Veteran's contention was that he had a mental disability due to his service-connected orthopedic problems, the examiner did not address whether the diagnosed mental disorders were related to (caused or aggravated by) the Veteran's service-connected disability/ies.  This is especially necessary in light of the Axis I diagnosis of a pain disorder associated with a general medical condition.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Finally, in a January 2009 statement the Veteran expressed disagreement with the effective date assigned for his grant of service connection for right lower extremity neurological disability.  This represents a timely notice of disagreement on the downstream issue of the effective date of the award. And requires the corrective action mandated under Manlincon v. West, 12 Vet. App. 238, 240 (1999).
 
Accordingly, the case is REMANDED for the following:

1. Associate Veteran's OWCP file with the claims folders after OWCP claim has been resolved.  Remind the Veteran of the provisions of 38 C.F.R. § 3.158(a), in connection with the request to him to provide releases for the records.

2. Associate all VA treatment records developed since July 2008 with the Veteran's claims folders.

3. Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of right ankle and left knee disability.  The entire claims file, including the OWCP file, must be reviewed by, the examiner in connection with the examination.  All appropriate tests and studies must be accomplished, and all clinical findings should be reported in detail.  After examining the Veteran, the examiner is requested to:

Distinguish the manifestations and associated impairment of the Veteran's service-connected right ankle and left knee disabilities from any right ankle and left knee disability due to a work-related injury.  If the examiner cannot distinguish between the symptomatology caused by the Veteran's service-connected right ankle and left knee disabilities and his nonservice-connected work-related injuries, he should so state and provide an explanation as to why that is so. 

The examiner must set forth all examination findings, along with the complete rationale for all opinions.

4. Arrange for a neurological examination of the Veteran to ascertain the current severity of his neurological disability of the right lower extremity.  The examiner(s) shall review the claims files in connection with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  The examiner is requested to provide the following opinions:

a. Does the Veteran have right foot drop (is such shown at any time since the claim was filed in 2007)?  The examiner should identify, with specificity, the evidence in the record/clinical examination which supports his findings, including objective evidence of injury to the peroneal nerve.

b.  If right foot-drop is diagnosed, is it at least as likely as not (50 percent or greater probability) that it was caused by or aggravated by service or a service-connected disability, including his service-connected right ankle and low back disorders (vs. due to disability from any pre or post service injuries)?  

c.  Does the Veteran have loss of use of his right lower extremity due to a service-connected disability.  [In connection with the response to this question the examiner should be provided with and review the a copy of the description of loss of use in 38 C.F.R. § 4.63 (and specifically 38 C.F.R. § 4.63 (b). ] The examiner should note the clinical findings that support the conclusion.  

5. Arrange for a psychiatric examination of the Veteran to ascertain the nature and etiology of his current Axis I psychiatric disorders.  The Veteran's claims file must be reviewed by the examiner in connection with the examination.  The examiner should take into account the June 2008 VA mental disorders examination which diagnosed pain disorder associated with a general medical condition and should note that the Veteran's is service-connected disabilities include the right ankle, low back, and both knees.  The examiner should provide an opinion that identifies the Veteran's current psychiatric diagnoses, and indicates whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder was caused by or aggravated by a service-connected disorder (i.e., of the right ankle, low back, and both knees).  The examiner should explain the rationale for the opinion, identifying the evidence in the record/found on clinical examination that supports his/her conclusions.

6. Issue an appropriate SOC in the matter of the effective date assigned for the award of service connection for a neurological disability of the right lower extremity and afford the Veteran and his representative the opportunity to respond.  He should also be advised that this matter will not be before the Board unless he timely perfects his appeal with a substantive appeal after the SOC is issued.  

7. Then readjudicate the remaining claims on appeal.  If any is not granted to the Veteran's satisfaction, the RO should issue appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


